DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbat, et al. (2018/0194317).
Barbat discloses an airbag apparatus for a vehicle, the airbag apparatus comprising an airbag cushion 40 which is formed in a shawl shape and is deployed toward both lateral sides of an occupant to wrap and restrain an entire upper body around both shoulders of the occupant upon vehicle collision, as shown in Figure 4; and an inflator 47 for generating gas in response to an impact detection signal to supply the gas into the airbag cushion upon the vehicle collision. The airbag cushion is installed in a backrest of a seat on which the occupant sits, and includes first and second cushions 43a, 43b expanding forward, upward, and downward at both upper ends of the backrest, see Figures 4 and 5. The airbag cushion further includes a connecting  and 3. The first and second cushions 43a, 43b are formed in a bag shape by sewing or one-piece weaving an inner panel in contact with the occupant, and an outer panel directed to an outside of the occupant, and have a plurality of protection areas to correspond to a contacting body portion of the occupant, as shown in Figure 4.

Claim(s) 1, 2 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dainese, et al. (8,485,551).
Dainese discloses an airbag apparatus for a vehicle, the airbag apparatus comprising an airbag cushion 2 which is formed in a shawl shape and is deployed toward both lateral sides of an occupant to wrap and restrain an entire upper body around both shoulders of the occupant upon .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616